Citation Nr: 0521065	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for contact dermatitis.

2.  Entitlement to service connection for chronic airway 
obstruction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran testified at a hearing 
before the undersigned Veterans Law Judge (VLJ) in March 
2005.  


REMAND

The veteran testified at his March 2005 hearing that he was 
receiving treatment for his skin condition at the Lexington 
VA medical center.  The veteran's representative also 
reported that there were recently prepared treatment records 
at the VA facility in Lexington.  (The most recent outpatient 
treatment reports from the Lexington VA facility were dated 
in April 2003.)  

Additionally, the veteran submitted a statement dated in 
December 2002 wherein he reported that he had been treated 
for his lung condition in Korea and by Dr. Dillon and Dr. 
Linville, two physicians who are now deceased.  The veteran's 
service medical records have been associated with the claims 
file and they do not reveal that the veteran was treated for 
a lung problem while serving in Korea.  There is no 
indication that the RO made an effort to obtain the treatment 
records from either Dr. Dillon or Dr. Linville, or their 
successors.  

The veteran was not afforded VA examination for either of his 
claimed conditions.  Given his assertions of in-service 
events that led to dermatitis and airway obstruction, and in 
order to properly assess the veteran's claim, he should be 
afforded VA examinations for his skin disability and his lung 
disability. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for a 
skin disability or for chronic 
airway obstruction.  After securing 
the necessary release(s), the RO 
should obtain those records that 
have not been previously secured, 
including all records from the 
Lexington VA center dated from May 
2003 to the present and all 
treatment records from Drs. Dillon 
and Linville, or their successors.

2.  After completion of the above 
action, the veteran should be 
afforded a VA dermatology 
examination to assess whether he has 
dermatitis and whether it is 
attributable to his military 
service.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner 
should take a detailed history of 
the veteran's claimed exposure to 
herbicides or other in-service 
events to which dermatitis might be 
attributable.  The examiner is 
requested to provide an opinion as 
to the medical probabilities that 
the veteran currently suffers from 
dermatitis that is traceable his 
military service.  

3.  The veteran should be afforded a 
VA examination to assess whether he 
has airway obstructive disease 
process and whether it is 
attributable to military service.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner should take a 
detailed history of the veteran's 
claimed exposure to asbestos.  The 
examiner is requested to provide an 
opinion as to the medical 
probabilities that chronic airway 
obstruction is traceable his 
military service.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

